Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 12, line 12, “disposed in the on” should read “disposed on”.
In paragraph 107, line 12, “inconsideration” should read “in consideration”.
In paragraph 226, line 1, “Fig. 49” should read “Fig. 41”.
In paragraph 230, line 2, “cover 320” should read “cover 300”.
In paragraph 262, lines 7 and 10, “opening 234” should read “opening 324”.
In paragraph 264, line 6, “opening 304” should read “opening 324”.
In paragraph 292, line 1, “tray” should read “tray cover”.
In paragraph 345, line 1, “FIG. 35” should read “FIG. 31”.
In paragraph 384, line 1, “FIG. 38A” should read “FIG. 35A”.
In paragraph 384, line 2, “FIG. 38B” should read “FIG. 35B”.
In paragraph 385, line 1, “FIG. 38” should read “FIG. 35”.
In paragraph 391, line 1, “pusher 500” should read “pusher 260”.
In paragraph 417, line 3, “314a” should read “214a”.
In paragraph 421, line 2, “323b” should read “213b”.
Appropriate correction is required.
Claim Objections
Claims 3-4 and 10 are objected to because of the following informalities:
In claims 3-4 and 10, “claim 2” should read “claim 1” because claim 2 was canceled.
               Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,581,372) [Lee] in view of Tsutsumi et al. (JP 09269172) [Tsutsumi] and further in view of Song et al. (US 20180231294) [Song].
Regarding claims 1 and 23, Lee discloses a refrigerator (Lines 5-6 in Column 1) including an ice maker (10 in Figure 1), the refrigerator comprising:
- a storage chamber (a freezing compartment, Lines 58-59 in Column 2),
- a cooler (an evaporator, Lines 8-9 in Column 5) configured to supply cold,
- a first tray (an upper tray, 11 in Figure 6) configured to define a first portion of a cell,
- a second tray (a lower tray, 12 in Figure 6) configured to define a second portion of the cell, the first and second portions being configured to form a space in which liquid is phase changed into ice,
- a driver (a rotation shaft, 21 in Figure 6) [Lines 7-10 in Abstract] configured to move the second tray relative to the first tray in a first direction or a second direction to a first position, a second position, or a third position, and
- a liquid supply (a water supply tray, 16 in Figure 1) configured to supply liquid.
Lee also discloses control steps for the second tray via the rotating shaft (21 in Figure 6) regarding a movement direction and a certain position, the control steps comprising:
- a step that the second tray is moved in the first direction (the clockwise direction in Figure 9) to the third position (the position in Figure 9) after liquid has phased changed into ice [Lines 63-67 in Column 7],
- a step that the second tray is moved in the second direction (the counterclockwise direction in Figure 6) from the third position to the second position (the position in Figure 6) after the ice has been removed [Lines 20-22 in Column 8], and 
- a step that the second tray is moved in the second direction (the counterclockwise direction in Figure 6) from the second position to the first position (the position in Figure 8) after liquid has been introduced to the space of the cell [Lines 23-25 in Column 8].

    PNG
    media_image1.png
    538
    1244
    media_image1.png
    Greyscale

Lee does not disclose a controller and a heater for making transparent ice.
However, Tsutsumi discloses an ice making apparatus (10 in Figure 2) for making transparent ice, comprising a heating means (20 in Figure 5) or a plurality of heating means [Lines 1-2 in Paragraph 14] for heating the bottom portion of the water [Line 3 in Figure 12] supplied to the ice making block. The purpose of installing the heating means on the bottom of the tray is to create intentional natural water convection [Line 5 in Figure 12] since cooling is provided from the top of the tray. The density of cold water is bigger than that of hot water, accordingly natural water convection will occur in the water tray. Eventually, it is possible to collect gaseous components to a certain space [Line 3 in Figure 12] as a result of the water convection during the ice making process.
Tsutsumi also discloses a control unit (4 in Figure 6) comprising:
- a control unit (4a in Figure 6) for controlling the operation of the ice making apparatus (10 in Figure 2) including the operation of heating means and a machine unit (a driver, 14 in Figure 2), and 
- a control unit (4b in Figure 6) for controlling the cooling chamber of the refrigerator (1 in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s refrigerator including the ice maker to incorporate the teachings of Tsutsumi by adding Tsutsumi’s heating means or a plurality of Tsutsumi’s heating means to the bottom of Lee’s second tray, and by adding Tsutsumi’s control unit to Lee’s refrigerator for the purpose of providing an additional feature for making transparent ice.
As a result, Lee in view of Tsutsumi’s ice maker comprises a heater or a plurality of heaters on the bottom of Lee in view of Tsutsumi’s second tray, as shown in the below figure, in other words, a heater or heaters are provided on the heated tray, the heated tray being the second the second tray or the lower tray. Lee in view of Tsutsumi’s control unit is configured to control the operation of the ice maker including the heaters and the driver to move the second tray, and Lee in view of Tsutsumi’s control unit controls the storage chamber of the refrigerator. 
Accordingly, Lee in view of Tsutsumi’s control unit turns on the heater during an ice making process when the second tray is at the first position, wherein the heated tray, the second tray has an outer wall.

    PNG
    media_image2.png
    455
    883
    media_image2.png
    Greyscale

Lee in view of Tsutsumi does not positively recite that the outer wall for the second tray is configured to have varying degrees of heat transfer along the outer wall to reduce a transfer of heat from the heater to the other of the first and second tray which is not the heated tray.
However, Song teaches that an ice making tray may include a first ice making tray forming a side wall of the ice making cell and having first heat conductivity and a second ice making tray forming the bottom side of the ice making cell and having second heat conductivity, which is larger than the first heat conductivity [Lines 1-6 in Paragraph 15]. In other words, heat transfer rate can be controlled by choosing a certain material having a specific conductivity.
Song also teaches that heat transfer rate can be controlled by changing a contacting area between a higher conductivity material and a lower conductivity material as shown in Figures 32 and 37. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Tsutsumi’s water tray to incorporate the teachings of Song by choosing a certain material having a specific heat conductivity and changing a contacting area between two different materials for the purpose of letting Lee in view of Tsutsumi’s second tray have varying degrees of heat transfer along the outer wall to reduce a transfer of heat from the heater to the other of the first and second tray which is not the heated tray.

    PNG
    media_image3.png
    487
    1084
    media_image3.png
    Greyscale

As a result, Lee in view of Tsutsumi and further in view of Song’s ice maker is shown in the below figure. The lower frame (15 in Figure 8) is extended along the second tray (141 in Figure 8) and a higher conductivity material is chosen for the lower frame, and a lower conductivity material is chosen for the lower tray according to the teachings of Song. Therefore, a heat transfer rate from the heater to a lower end of the outer wall is lower compared to a heat transfer rate from the heater to the other direction along the outer wall due to a smaller thickness of material and a lower heat conductivity, wherein                 
                    Q
                    =
                     
                    k
                    A
                    
                        
                            ∂
                            T
                        
                        
                            ∂
                            x
                        
                    
                     
                    ,
                     
                    k
                    =
                    t
                    h
                    e
                    r
                    m
                    a
                    l
                     
                    c
                    o
                    n
                    d
                    u
                    c
                    t
                    i
                    v
                    i
                    t
                    y
                    ,
                     
                    A
                    =
                    c
                    r
                    o
                    s
                    s
                     
                    s
                    e
                    c
                    t
                    i
                    o
                    n
                    a
                    l
                     
                    a
                    r
                    e
                    a
                    ,
                     
                    a
                    n
                    d
                     
                    
                        
                            ∂
                            T
                        
                        
                            ∂
                            x
                        
                    
                    =
                    t
                    e
                    m
                    p
                    e
                    r
                    a
                    t
                    u
                    r
                    e
                     
                    d
                    i
                    f
                    f
                    e
                    r
                    e
                    n
                    c
                    e
                    .
                
            

    PNG
    media_image4.png
    563
    989
    media_image4.png
    Greyscale

Regarding claim 3, Tsutsumi discloses an ice making apparatus (10 in Figure 2) comprising a heating means (20 in Figure 5) or a plurality of heating means [Lines 1-2 in Paragraph 14] for heating the bottom portion of the water [Line 3 in Figure 12] supplied to the ice making block.
As a result, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 1, wherein a lower portion of an outer surface of the outer wall is configured to contact the heater, as shown in the above figure and as described in claim 1.
Regarding claims 4 - 6, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 1, wherein the outer wall includes a first region and a second region configured to have a greater degree of heat transfer than the first region due to a higher cross-sectional area and a better heat conductivity, and wherein the first region is positioned closer to the heater than the second region and the first region includes an outer surface configured to contact the heater, as shown in the modified Figure 8 and as described in claim 1.

    PNG
    media_image5.png
    573
    981
    media_image5.png
    Greyscale

Regarding claim 7, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 6, wherein a lower end of the outer wall is configured to have a lower degree of heat transfer than the other portion of the first region due to a smaller cross-sectional area and a lower heat conductivity, as shown in the modified Figure 8 and as described in claim 1.
Regarding claim 8, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 4, wherein the second region comprises a surface configured to contact the other tray of the first and second trays, as shown the modified Figure 8.
Regarding claim 9, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 4, wherein a first section of the first region is configured to have a lower degree of heat transfer than a second section of the first region due to a smaller cross-sectional area and a lower heat conductivity, as shown in the modified Figure 8.
Regarding claim 10, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 1.
Lee discloses that “the lower cells (141 in Figure 8) may include a soft plastic member tending to return to its original state after deformation. Thus, the lower ejecting pin (20 in Figure 8) presses a bottom surface of the lower cell (141 in Figure 8) to separate spherical ice pieces attached to the lower cells [Lines 35-37 in Column 4].”
As shown in the modified Figure 8, the first section has a greater degree of restoration than the second section because the first section is composed of the selected soft plastic member only.
Regarding claim 11, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 4, wherein a thickness of a first section of the first region from a center of the cell in an outer circumferential direction is less than that of a second section of the first region because the first section is composed of the selected soft plastic member only, but the second section of the first region is composed of the combined materials, which are the selected soft plastic member and the extended lower frame, as shown in the modified Figure 8.
Regarding claim 12, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 1. The refrigerator comprises a tray case (the lower frame, 15 in Figure 8) because it is configured to support the lower tray, which is the heated tray.
Regarding claims 13 - 16, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 1. Lee in view of Tsutsumi and further in view of Song discloses that the heated tray (the lower tray) includes an extension (143 and 142 in Figure 8) extending from the outer wall at a predetermined position, and the extension (143 in Figure 8) extends in a direction away from the cell, as shown in the below figures. Also, the extension further comprises a horizontal portion (143 in Figure 8) extending from the predetermined position in a horizontal direction and a vertical portion (142 in Figure 8) extending vertically. Accordingly, at least a portion of the extension is branched to reduce a transfer of heat in a direction in which the extension extends.

    PNG
    media_image6.png
    642
    545
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    390
    669
    media_image7.png
    Greyscale

Regarding claim 17, Lee discloses a refrigerator (Lines 5-6 in Column 1) including an ice maker (10 in Figure 1), the refrigerator comprising:
- a storage chamber (a freezing compartment, Lines 58-59 in Column 2),
- a cooler (an evaporator, Lines 8-9 in Column 5) configured to supply cold,
- a first tray (an upper tray, 11 in Figure 6) configured to define a first portion of a cell,
- a second tray (a lower tray, 12 in Figure 6) configured to define a second portion of the cell, the first and second portions being configured to form a space in which liquid is phase changed into ice, and
- a liquid supply (a water supply tray, 16 in Figure 1) configured to supply liquid.
Lee does not disclose a controller and a heater for making transparent ice.
However, Tsutsumi discloses an ice making apparatus (10 in Figure 2) for making transparent ice, comprising a heating means (20 in Figure 5) or a plurality of heating means [Lines 1-2 in Paragraph 14] for heating the bottom portion of the water [Line 3 in Figure 12] supplied to the ice making block to create intentional natural water convection [Line 5 in Figure 12], as described in detail in claim 1.
Tsutsumi also discloses a control unit (4 in Figure 6) comprising a control unit (4a in Figure 6) for controlling the operation of the ice making apparatus (10 in Figure 2) including the operation of heating means. In addition, Tsutsumi discloses a temperature sensor (24 in Figure 5) attached for detecting the temperature of the bottom surface of the ice making block.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s refrigerator including the ice maker to incorporate the teachings of Tsutsumi by adding Tsutsumi’s heater or heaters and Tsutsumi’s temperature sensor to the bottom of Lee’s second tray, and by adding Tsutsumi’s control unit to Lee’s refrigerator for the purpose of providing an additional feature for making transparent ice and controlling the refrigerator including the ice maker accordingly.
Lee in view of Tsutsumi does not disclose a temperature sensor provided in the storage chamber.
However, Song discloses temperature sensors (321 and 322 in Figure 12) for measuring storerooms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Tsutsumi’s refrigerator to incorporate the teachings of Song by adding Song’s temperature sensors to Lee in view of Tsutsumi’s refrigerator, in particular to storerooms for the purpose of better control of Lee in view of Tsutsumi’s refrigerator based on the measured temperatures.
As a result, Lee in view of Tsutsumi and further in view of Song discloses a refrigerator further comprising:
- a first temperature sensor provided in the storage chamber,
- a second temperature sensor provided in at least one of the first tray or the second tray,
- a heater provided on a heated tray, the heated tray being the second tray, which is the lower tray, and 
- a controller configured to control the heater during an ice making process, wherein the controller is capable of increasing the heating amount of the heater when a heat transfer amount between the storage chamber and the cell increases, wherein the controller is capable of decreasing the heating amount of the heater when a heat transfer amount between the storage chamber and the cell decreases in order to maintain an ice making rate within a predetermined range, wherein the heat transfer amount is determined based on sensing by the first temperature sensor and second temperature sensor, and wherein the heated tray has an outer wall configured to have different degrees of heat transfer in a direction along an outer surface of the cell, as described in claim 1.
Regarding claim 18, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 17, wherein the outer wall comprises a first region and a second region, the second region being farther from the heater than the first region, as shown in the modified Figure 8.
Regarding claim 19, Lee in view of Tsutsumi and further in view of Song discloses the refrigerator, as set forth in claim 18, wherein a first section of the first region is configured to have a lower degree of heat transfer than a second section of the first region to reduce a transfer of heat from the heater to the other tray of the first and second trays, the other tray not being the heated tray, as described in claim 9.
Regarding claim 20, Lee discloses a refrigerator (Lines 5-6 in Column 1) including an ice maker (10 in Figure 1), the refrigerator comprising:
- a storage chamber (a freezing compartment, Lines 58-59 in Column 2),
- a cooler (an evaporator, Lines 8-9 in Column 5) configured to supply cold,
- a first tray (an upper tray, 11 in Figure 6) configured to define a first portion of a cell,
- a second tray (a lower tray, 12 in Figure 6) configured to define a second portion of the cell, the first and second portions being configured to form a space in which liquid is phase changed into ice, and
- a liquid supply (a water supply tray, 16 in Figure 1) configured to supply liquid.
Lee does not disclose a controller and a heater for making transparent ice.
However, Tsutsumi discloses an ice making apparatus (10 in Figure 2) for making transparent ice, comprising a heating means (20 in Figure 5) or a plurality of heating means [Lines 1-2 in Paragraph 14] on the tray to create intentional natural water convection [Line 5 in Figure 12], as described in detail in claim 1.
Tsutsumi also discloses a control unit (4 in Figure 6), as described in detail in claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s ice maker to incorporate the teachings of Tsutsumi by adding Tsutsumi’s heater or heaters to the bottom of Lee’s second tray, and by adding Tsutsumi’s control unit to Lee’s refrigerator for the purpose of providing an additional feature for making transparent ice and controlling the refrigerator accordingly.
As a result, Lee in view of Tsutsumi discloses a refrigerator further comprising:
- a heater provided on a heated tray, the heated tray being the second tray, which is the lower tray, and 
- a controller configured to control the heater during an ice making process, wherein the controller is capable of increasing the heating amount of the heater when a heat transfer amount between the storage chamber and the cell increases, wherein the controller is capable of decreasing the heating amount of the heater when a heat transfer amount between the storage chamber and the cell decreases in order to maintain an ice making rate within a predetermined range.
Lee in view of Tsutsumi does not disclose that the heated tray comprises an outer wall having different degrees of deformation resistance or different degree of restoration in a direction along an outer surface of the cell.
However, Song teaches that an ice making tray may include a first ice making tray forming a side wall of the ice making cell and having first heat conductivity and a second ice making tray forming the bottom side of the ice making cell and having second heat conductivity, which is larger than the first heat conductivity [Lines 1-6 in Paragraph 15]. In other words, an outer wall can have different degrees of deformation resistance depending on a chosen material. 
Song also teaches that heat transfer rate can be controlled by changing a contacting area between a higher conductivity material and a lower conductivity material as shown in Figures 32 and 37. Accordingly, one of ordinary skill in the art can learn that degrees of deformation resistance can be changed by changing overlapping area by two materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Tsutsumi’s tray to incorporate the teachings of Song by choosing a certain material and/or changing an overlapping area between two materials for the purpose of letting the outer wall have different degrees of deformation resistance to meet the design requirements.
As a result, Lee in view of Tsutsumi and further in view of Song discloses a refrigerator, wherein the heated tray comprises an outer wall having different degrees of deformation resistance or different degree of restoration in a direction along an outer surface of the cell.
As shown in the modified Figure 8, the first section has a greater degree of restoration than the second section because the first section is composed of the selected soft plastic member only.
Regarding claim 21, Lee in view of Tsutsumi and further in view of Song discloses a refrigerator, as set forth in claim 20, wherein the outer wall comprises a first region and a second region positioned farther from the heater than the first region, and a first section of the first region has at least one of a lower degree of deformation resistance or a greater degree of restoration than a second section of the first region to induce ice to be made in a direction from the second region toward the first region because the first section is composed of the selected soft plastic member only, but the second section of the first region is composed of the combined materials, which are the selected soft plastic member and the extended lower frame, as shown in the modified Figure 8.
Regarding claim 22, Lee in view of Tsutsumi and further in view of Song discloses a refrigerator, as set forth in claim 1.
Song discloses that the controller controls the cooler so that cold is supplied to the cell after the second tray is moved to the first position [Lines 7-8 in Paragraph 8].
Regarding claim 24, Lee in view of Tsutsumi and further in view of Song discloses a refrigerator, as set forth in claim 1.
Song discloses a refrigerator comprising: a first temperature sensor (321 and 322 in Figure 12) provided in the storage chamber; and a second temperature sensor (330 in Figure 12) provided in at least one of the first tray or the second tray, wherein the heater is controlled based on a sensing by at least one of the first temperature sensor or the second temperature sensor.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763     

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763